Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 2012/0067232) in view of Taniguchi et al (US 2013/0135458) and Suzuki et al (US 2012/0267790).
With regards to claims 1 and 5, Saito teaches a transfer method and device for an electronic device (Abstract), the transfer device being able to carry out calibration using a calibration plate having first and second alignment marks arranged in one direction and third and fourth alignment marks arranged in another direction orthogonal to the one direction and transferring a transfer article that constitutes the electronic device to an object (Figure 1 item 8, paragraph 47), comprising:
A table having a support surface that can selectively support the calibration plate and the object (Figure 1 item 4)
A table supporter that supports the table such that the table is movable in first and second directions that are parallel to the support surface and orthogonal to each other, and supports the table such that the table is rotatable about an axis orthogonal to the support surface (Figure 1 item 5)
A movement driver that moves the table supporter in the first direction among first , second, third and fourth positions (paragraph 34)
A transfer roller that has a rotation shaft, and an outer peripheral surface that can hold the transfer article and includes a reference line parallel to the rotation shaft (Figure 1 item 11)
A shaft supporter that supports the transfer roller such that the transfer roller is rotatable about the rotation shaft (Figure 1 item 10)
A rotation driver that rotates the transfer roller (Figure 1 item 13)
A first imager that has a field of view including a first reference index, images that first alignment mark when the table supporter is in the first position with the 
A second imager that has a field-of-view including a second reference index and images the fourth alignment mark when the table supporter is in the third position with the calibration plate supported by the table (Figure 1 item 18)
A third imager that has a field-of-view moving together with the table supporter and including a third reference index, images the third alignment mark of the calibration plate when the table supporter is in the third position with the calibration plate supported by the table, and images the reference line of th e transfer roller when the table supporter is in the fourth position (Figure 1 item 18)
A fourth imager that has a field-of-view moving together with the table supporter and including a fourth reference index, images the fourth alignment mark of the calibration plate when the table supporter is in the third position with the calibration plate supported by the table, and images the reference line of the transfer roller when the table supporter is in the fourth position (Figure 1 item 18)
The first and second imagers are provided such that positions of the first and second imagers are adjustable independently from the table supporter, the third and fourth imagers are provided such that positions of the third and fourth imagers are adjustable relative to the table, and the transfer roller is provided such that an 
Saito fails to explicitly disclose that the method and system comprises a display that displays images imaged by the first, second, third and fourth imagers.
Taniguchi discloses a transfer method and apparatus (Abstract), in the same field of endeavor as Saito, where Taniguchi discloses a display unit (Figure 2 item 66). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have installed a display in Saito’s method and device, as suggested by Taniguchi. The rationale being that one of ordinary skills in the art would appreciate that display units are well known in the field of endeavor and used by operators in order to properly view the substrates to ensure that the alignment system operates properly.
Saito and Taniguchi fail to explicitly disclose that the transfer device for the electronic device further comprising a rotation shaft adjustor that is provided such that an orientation of the transfer shaft of the transfer roller is adjustable at least in a plane parallel to the support surface.
Suzuki discloses a transfer mechanism for forming an electrode pattern (Abstract, paragraphs 3 and 4), in the same field of endeavor as Saito and Taniguchi, where Suzuki teaches that a rotation shaft adjustor is provided such that an orientation of a transfer shaft of the transfer roller is adjustable at least in a plane parallel to the support surface (paragraph 97).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have provided a rotation shaft adjustor is provided such that an orientation of a transfer shaft of the transfer roller is adjustable at least in a plane parallel to 
With regards to claim 2, the teachings of Saito, Taniguchi and Suzuki are presented above. Additionally Taniguchi discloses a transfer device that comprises a first detector that moves together with the table supporter and detects a distance from a first detection position to an outer peripheral surface of the transfer roller (Taniguchi: paragraph 75); and a second detector that moves together with the table supporter and detects a distance from a second detection position to the outer peripheral surface of the transfer roller (Taniguchi: paragraph 76), where the first and second detection position are positioned on a common line extending in the second direction to be separated from each other (Taniguchi: paragraphs 75 and 76). Meanwhile Saito discloses that the transfer roller is further provided such that an orientation of the rotational shaft is adjustable in a plane parallel to the second direction and a third direction that is orthogonal to the support surface (Saito: paragraph 37).
With regards to claim 4, the teachings of Saito, Taniguchi and Suzuki are presented above. Saito, Taniguchi and Suzuki fail to explicitly disclose that the device comprises a plurality of transfer rollers where the shaft supporter is configured to rotatably support each of the plurality of transfer rollers, the rotation driver is configured to respectively rotate the plurality of transfer rollers and the fourth position is set as each of a plurality of positions respectively corresponding to the plurality of transfer rollers. Yet it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a plurality of transfer rollers in order to increase productivity. Additionally the duplication of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim Objections
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Due to Applicant’s amendment, Applicant’s arguments, filed March 3, 2021, with respect to the rejection(s) of claim(s) 1 - 5 under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al (US 2012/0167790) as suggested above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746